Evans, P. J.
The appellant went bail in the sum of one thousand dollars for the appearance of one Watson. “ at the next term of the District Court of Henderson, county.”
Watson failed to appear, and judgment nisi was-taken.
On the scire facias, Patton appeared, and by “plea, and answer” took special exceptions to the sufficiency of the bond.
The exceptions are well taken, for it does not distinctly name the offense, but embraces a description of two offenses, and subjects the appellant to two forfeitures on the same bond. (See Paschal’s Digest, Article 2732; Lawton v. The State, 5 Texas, 270.)
The judgment is reversed, and the case dismissed.
Reversed and dismissed.